 BETHLEHEMPACIFIC COAST STEEL CORP.5794.The following employees of the - Employer constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act:All uniformed guards, including captains in uniform, employed bythe Employer in the State of New Jersey, excluding office clerical em-ployees, professional employees, and all supervisors as defined inthe Act 3[Text of Direction of Election omitted from publication.]Act.Intervenor having thus given the Board timely and appropriate indication of itsintent to effect compliance,the Board held the contract a bar.In the instant case, Intervenor filed no statement of any kind with the Board beforeexecuting the union-security contract and thereby failed to appropriately indicate itsintention to effect compliance.Accordingly,we find that the contract is no, bar to thisproceeding.Caribe Plastics Corp.,107 NLRB 7.s The parties stipulated that this unit is appropriate,the Board having in an earlierproceeding determined that the appropriate unit consists of a statewide unit of the guardsemployed by the Employer in New Jersey.Paul H.O'Neill International Detective Agency,Inc.,115 NLRB 760.Bethlehem Pacific Coast Steel Corp., Shipbuilding Division, SanFrancisco YardandInternational Brotherhood of ElectricalWorkers, AFL--CIO,1 PetitionerBethlehem Pacific Coast Steel Corp., Shipbuilding Division, SanFrancisco YardandUnited Association of Journeymen andApprentices of the Plumbing and Pipefitting Industry, Local-Union 38,2Petitioner-Bethlehem Pacific Coast Steel Corp., Shipbuilding Division, SanFrancisco YardandBrotherhood of Teamsters&Auto, TruckDrivers,Local No. 85,2 Petitioner-Bethlehem Pacific Coast Steel Corp.,Shipbuilding Division, SanFrancisco YardandInternational Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,AFL-CIO,4PetitionerBethlehem Pacific Coast Steel Corp.,Shipbuilding Division, SanFrancisco YardandWarehousemen Local Union No. 860, Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men & Helpers of America,AFL-CIO,-5Petitioner.Cases Nos.20RC 3041, 20 RC-3049, 20RC--3050, 20-RC-3051, and 20 RC-3052.March 12,1957DECISION,ORDER,AND DIRECTION OF ELECTIONSUponpetitions duly filed under Section 9(c) of the National LaborRelations Act, a consolidated hearing was held before Shirley N.xHerein called IBEW.4Herein called Teamsters International.aHerein called UA.SHerein called Teamsters Local No. 860.$Herein called Teamsters Local No. 85.117 NLRB No. 92. 580DECISIONS OF NATIONAL ^ LABOR RELATIONS BOARDBingham, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.6Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated,its^powersan.cconnection with this case to a three-memberpanel [Chairman Leedom and Members Murdock and Rodgers].Upon the entire record I in this case, the Board finds:1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.83.Questions affecting commerce exist concerning the representationof employees of the Employer within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act in Cases Nos. 20-RC-3041 and20-RC-3049.No such questions exist in Cases Nos. 20-RC-3050,20-RC-3051, and 20-RC-3052.4.The Employer operates-_a- shipyard engaged in the repair, andconstruction of ships. Its production and maintenance employees areadministratively divided into three large groups-maintenance divi-sion employees, operating division employees, and materials divisionemployees.The first group, composed of electricians, machinists, pipe-fitters, and others, maintain and repair the Employer's plant and ma-chinery.They do not work on ships. The second group, subdividedinto electrical; pipefitting, rigging, foundry, and other departments,is engaged in the actual construction and repair of ships.The lastgroup includes warehousemen, transportation employees, and otheremployees engaged in inventory work and the distribution of suppliesin the shipyard."The hearing officer referred two motions to the Board.In the first,the Teamsterssought in support of the petitions in Cases Nos 20-RC-3050 and 20-RC-3051 to introducein evidence a letter(marked for identification as Teamsters Exhibit No 2) purportingto show that with respect to employers not involved in this proceeding Local No. 85 didnot consider itself a party to the PacificCoast MasterShipbuilding AgreementTheEmployer opposed receiving the letter in evidence.In the other matter, the Employercalled as a witness a management representative of a company not involved in this pro-ceeding who testified as to the role of the BayCityCouncil in handling grievances at hiscompanyThe Teamsters moved that his testimony be stricken. The bargaining historyand grievance procedure of companies not involved in a proceeding are not material tothe issue. of,severance under''the'staiidaids-adopted by-the Board in4iriericd4"Potashand ChemicalCompanj;107 NLRB 1418. Consequently, Teanisteis Exhibit No 2 is re-jected and the testimony of H L Bagnall sti icken from the record as immaterial.7The Employer requested oral argument.This request is denied as the record, includ-ing the briefs,adequately presents the issues and the positions of the partiesTheEmployer also filed a motion for further hearing in this proceeding in order to introducecertain evidence with respectto theTeamsters'cases, such evidence tending to show, italleges, "the .impropriety of a sepal ate unit in any ship yard." In.view `ot `the basis ofour riismisralc of the petitions in Cases -Nos 20-R('-30 i0, 3051, and 3052—the proposedevidence even. it iele};ant,.is not now material.Accordingly, the motion for further hearingis denied8The International Association of Machinists, Coppersmiths Local No 438, and Inter-national Brotherhood of Boilermakers, Iron Shipbuilders and Helpers of America, Boiler-makers Local No ri and its Shrpfitteis and Ilelpeic Local No 9-all APL-CIO, rniei-vened to protect their rote!,' t in certain emplovee. whom they claim to represmrt BETHLEHEMPACIFIC COASTSTEEL CORP.581Withcertain exceptions,these production and maintenance em-ployees arecurrentlyrepresentedby the Bay Cities Metal TradesCouncil, AFL-CIO.9 The IBEWseeks to severfrom this broad unita craft unit ofelectricians:The UAseeks to sever on a craft basis allpipefitters.TeamstersLocal No. 860 seeksa unit of warehouse em-ployees;Local No. 85, a unit of truckdrivers; and the TeamstersInternational,as an'alternative,a singleunit of truckdrivers andwarehousemen.The Employer contends that severance of any unit is inappropriatein view of the integration of its plant and the long history of bargain-ing approximately 15 years-on an overall basis.We disagree: InAmerican Potash and Chemical Company, supra,the Board statedthat, with the exception of certain industries not here involved, itwould no longer deny on the basis of plant integration severance ofotherwise appropriate units.We can perceive no reason in this casefor departing from that rule."Furthermore,severanceis not pre-cluded by either a long history of bargaining on a production andmaintenance basis; the possibility of jurisdictional disputes; nor thepossible disruptive effects of severance on labor relations."The Em-ployer also argues that severance should not be permitted the IBEWand Pipefitters because these unions intend, it alleges, to bargain inthe future as 'part of the Council just as they have in the past.Wefind no merit in this contention, for should these petitioners win theelections directed below, they will be certified individually and theEmployer will have the right to insist upon dealing with them sepa-rately as representatives of craft units.12We likewise find no meritin the Employer's ,contentions that severance be denied because the'electricians and pipefitters work part of their time in close associationwith other employees, for at such times these employees perform onlytheir own function.13Neither do we find merit in the contention thatthe electricians and pipefitters do ' not constitute appropriate craftunits because they allegedly perform some nonelectrical or nonpipe-fitting, but clearly related, work.149The Bay Cities Metal Trades Council, AFL-CIO (herein called Bay Cities Council),though duly served with notice of hearing, did not appear at the hearing or participateat any other stage of this proceedingThe Petitioneis seem to contend in part that theemployees they seek have, despite their apparent inclusion in the Bay Cities Council's unit,been in fact separately represented for many years by their locals and, by way of analogywith the situation inShell Oil Company,116 NLRB 203, seemingly contend that thepresent case does not involve severance.however here, unlike in theShell Oilcase, theBay Cities Council and not the individual international unions is the certified bargain-ing representative and alone signs the bargaining agreements with the Employer.Forthese reasons alone,the present situation is clearly distinguishable from that inShell Oil.Thus, there is no basis for concluding that the present cases do not involve severance.roGeneral Refi actories Corp,117 NLRB 81.71CK.Williams&Co , 106 NLRB 219, 220, 221;Marine It on & Shipbuildnng Com-pany,108 NLRB 17201CompareSachs-Lawlor Company,112 NLRB 507, 509.'AHarvey Aluminum,114 NLRB 93514Mallinckrodt ChemicalWorks,115 NLRB 730, 733. 582DECISIONS OF NATIONALLABOR RELATIONS BOARDThe Electricians UnitIn Case No. 20-RC-3041, the IBEW contends that the unit it seeksis composed of craftsmen 15 and is therefore appropriate for purposesof severance.The Employer argues to the contrary, maintaining thatthe electricians are not true craftsmen as that term is used in theAmerican Potash,case,supra,but rather are merely noncraftspecialists.The operating division electricians perform all the electrical workin connection with ship repair and construction.They "trouble shoot,"run cables, install lights and motors, and work on switchboards.Eachelectrician does various, if not all, of these jobs and is not limited toone particular type of work.The Employer has no apprenticeshipor other training program for its electricians and contends that em-ployees with craft skills are not required to perform the electricalwork on ship repair and construction.However, in hiring electriciansthe Employer requests the IBEW to assign it journeymen electri-cians; 16 it carries the electricians so hired as journeymen on its books;and the above-described duties appear to require the use of craftskills.Therefore, we find that the operating division electricians arecraftsmen and not mere specialists.17The record further shows thatthe electricians in the maintenance division are likewise craftsmen.There is some interchange between maintenance and operating elec-tricians; the maintenance electricians, being responsible for all elec-trical maintenance work, perform many different electrical jobs; and,like the operating electricians, they are classified as journeymen.Thus, as the IBEW is the traditional representative of craft units ofelectricians,we find that the electricians may, if theyso desire, berepresented as a separate craft unit by the IBEW.16The Pipefitters UnitUA, like the IBEW, claims that the employees it seeks are crafts-men and that its proposed unit is therefore appropriate for purposesof severance.The Employer contends, as it did with respect to theelectricians, that the pipefitters are not true craftsmen.The record shows that each of the pipefitters in the operations divi-sion performs various types of pipe work involving work on air-conditioning systems, bilge and ballast systems, water systems, highand low pressure systems, fluid cargo systems, sanitary and drainagem In its petition the IBEW apparently was seeking a craft unit limited to the Employer'soperating division electricians.However, its position taken at the hearing shows that,in fact, it seeks a unit of all electricians.11The record indicates that with minor exceptions,the electricians so dispatched havebeen journeymen.11 SeeAmerican Tobacco Company, Incorporated,115 NLRB 218,219;Marinette PaperCompany,114 NLRB 1452,145T;The Pkntkote Company,109 NLRB 1407.v Marinette Paper Company, supra. BETHLEHEMPACIFIC COASTSTEEL CORP.583,systems,and hydraulic systems.The pipefitters in maintenance areresponsiblefor all pipefitting work pertaining to plant maintenance.Their work involves in part steamfitting and working on plumbingsystems and gas and oil lines.All new pipefitters are hired as journey-men andso classified, and their work appears to require the use ofcraftskills.In view of the foregoing, we find in agreement with theUA, that journeymen pipefitters are craftsmen who may, if they sochoose,be separately represented by the UA which is a traditionalrepresentativeof craft units of such employees.19The Warehouse UnitIn Case No. 20-RC-3052, Teamsters Local 860 requests a unit ofwarehouse employees in the stores department of the Employer'smaterials division.The employees so requested are engaged for themost part in regular warehouse and receiving duties.They also helpdistribute the stored supplies to various points in the shipyard.Thewarehousemen operate lift trucks in the warehouses and also jitneytractors and trailers to distribute supplies about the shipyard.Local860 contends that these warehousemen, in view of common supervision,similar duties, and other factors indicating a close community ofinterests, constitute an appropriate unit.The Employer argues, ineffect, that there is insufficient community of interest among the ware-housemen to warrant their being separately represented. InAmericainPotash and Chemical Company, supra,the Board held that it wouldpermit severance of a departmental group only if it possesses "his-torically separate interests" and has "by tradition and practice ac-quired craft-like characteristics." 20The requested warehouse unitis not, however, a traditional departmental -unit of the type'recognizedby the Board as appropriate for severance,21 and we shall, therefore,dismiss the petition in Case No. 20-RC-3052.22The Truckdrivers UnitIn Case No. 20-RC-3050, Teamsters Local No. 85 requests a unitof all transportation department employees which it contends is "theclassic truckdriver unit, frequently granted by the Board."TheEmployer has no employees classified as truckdrivers ; rather the em-ployees in the proposed unit are classified as "special equipment oper-ators" who operate ordinary trucks, fork lifts, a Demester Dumpster,straddle trucks, and semitrailer trucks.10 SeeStauffer Chemical Company of Nevada,113 NLRB 1255, 1259.20 See alsoInland Cold Storage Company, Inc,115 NLRB 973, 975a' Marinette PaperCo., 114 NLRB 1452, 1456. As this case involves severance, thequestion is not now before us as to whether the warehouse employees would constitutean appropriate unit in a nonseverance situation. Cf.A. Harris &Co, 116 NLRB 1628.n The cases Local 860 cites in support of its petition either involve nonseverance situ-ations or units composed primarily of nonwarehouse employees but includingsome fewwarehousemen. 584DECISIONS OF NATIONAL LABORRELATIONS BOARDThe burden, it is well settled, is upon a petitioner to show theseverability of the unit it seeks 23We do not believe that Local No.85 has met that burden in this case. The record here shows little morethan that the special equipment operators spend on the average only25 percent of their time driving outside the Employer's shipyard,and the remaining 75 percent driving inside the yard; the record issilent as to just what the operators are doing during this time, exceptthat they are operating special equipment.The operation of suchin-plant equipment is, however, not "truckdriving" insofar as theBoard's requirements for truckdriver units is concerned .24Therefore,as it does not appear that the special equipment operators spend themajor portion of their working time in actual driving, or in dutiesincidental thereto, we find that Local No. 85 has failed to sustain itsburden of proving that the employees it seeks comprise a traditionaltruckdriver unit.25Accordingly, we shall dismiss the petition in CaseNo. 20-RC-3050.In Case No. 20-RC-3051, the Teamsters International requests asan alternative to the separate units requested by its locals, a singledepartmental unit of all employees in the Employer's materials di-vision.Such a unit would be composed primarily of the warehouse-men and special equipment operators referred to above. It does notappear, however, that this broad unit in its own right constitutes anymore of a traditional departmental unit than its segments which wehave found above may not appropriately be severed.We find, accord-ingly, that this alternative unit is inappropriate, and we shall, there-fore, dismiss the petition in Case No. 20-RC-3051.In view of the foregoing we find that the following groups ofemployees of the Employer at its San Francisco, California, shipyardmay constitute units appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.(1) In Case No. 20-RC-3041, all electricians, their leadermen, andhelpers or apprentices exclusively assigned to help electricians em-ployed in both the operating and maintenance divisions,26 excluding,allother employees, guards, watchmen, professional and clerical em-ployees, and supervisors as defined in the Act.(2) In Case No. 20-RC-3049, all pipefitters including their leader-men and helpers exclusively assigned to help pipefitters employed in23Hughes Aircraft Co,115 NLRB 504, 506.nSee, e g,North Amei ican Aviation, Inc,113 NLRB 1049, 1057-1058s, See,Intei chemical Corporation,116 NLRB 1443 ;PainesvilleWorks, General Chem-ical Division, Allied Chemical and Dye Corporation,116 NLRB 1784.m The IBEW requested that the electronic technician be included in its unit.There isno evidence in the record showing that this employee is a journeyman electrician, a helper,or other employee closely associated with the electricians.Accordingly, we have notincluded him in the unit.There are several journeymen electricians who have been per-manently assigned as draftsmenThough they apparently still are classified as electriciansthey do drafting.work only, and, thus, as they do not perform electrical work they areexcluded from the unit LEEDS SHOE STORES, INC.585both the operating and maintenance divisions, excluding all other em-ployees, guards, supervisor pipefitters, assistant foremen, pipefitterforeman in the pipefitting section of the maintenance division, and allother supervisors as defined in the Act.5.If a majority in a voting group vote "YES" in the electiondirected herein for such group they will be taken to have indicatedtheir desire to constitute a separate appropriate unit, and the RegionalDirector conducting the election is instructed to issue a certificationof representatives to the petitioner involved in that election for thevoting groups described in paragraph 4, which the Board, under suchcircumstances, finds to be a unit appropriate for the purposes of col-lective bargaining.In event a majority of employees in a votinggroup do not vote "YES," the employees in such group shall remaina part of the existing unit and the Regional Director will issue acertification of results of election to such effect.[The Board dismissed the petitions in Cases Nos. 20-RC-3050,3051, and 3052.][Text of Direction of Elections omitted from publication.]Leeds Shoe Stores, Inc.andRetail Clerks Union,Local 1439,AFL-CIO.Case No.19-CA-13 8. March 13,1957DECISION AND ORDEROn August 2, 1956, Trial Examiner Howard Myers issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefrom,and take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filed ex-ceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thiscase 1 and, finding merit in the exceptions, rejects the Trial Examiner'srecommendations and adopts his findings and conclusions only insofaras they are consistent with our decision herein.1.The Trial Examiner found that the Respondent violated Sec-tion 8 (a) (5) of the Act by refusing to bargain with the Union as theexclusive representative of its employees in the appropriate unit, and1 The Respondent's request for oral argument is hereby denied, as the record, exceptions,and brief, in our opimon, adequately reflect theissues and positionsof the parties.117 NLRB No. 90.